J-A29002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    WILLIAM M. TAYLOR                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SAMIA TAYLOR                               :   No. 743 MDA 2020

                  Appeal from the Decree Entered May 5, 2020
      In the Court of Common Pleas of York County Civil Division at No(s):
                             2011-FC-002260-15


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                       FILED: JANUARY 4, 2021

        Appellant, William M. Taylor (“Husband”), appeals from the May 5, 2020

Divorce Decree which, inter alia, provided for the equitable distribution of the

marital assets of Husband and Appellee, Samia Taylor (“Wife”), and ordered

Husband to pay Wife $6,927 per month in alimony. After careful review, we

affirm.

PROCEDURAL AND FACTUAL HISTORY

        The parties are both familiar with the extensive procedural and factual

history in this case, and we need not restate it in detail. Briefly, Husband and

Wife married in 1993, which was a first marriage for both parties. Husband

and Wife are parents to twin sons, who are currently in their early twenties.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29002-20



After 23 years of marriage, Husband and Wife separated in 2016.                On

September 26, 2016, Husband filed a Complaint in Divorce.

        Husband is 57 years old and is in poor health.1 Husband has a Bachelor

of Science degree and a Doctor of Medicine degree, is currently employed at

York      Laboratory      Associates,      Inc.   as   a   part-owner   and     a

Pathologist/Neuropathologist, and earns approximately $500,000 annually.

        Wife is 54 years old2 and is in good health.       She has a Bachelor of

Science degree and a Master of Business Administration degree and worked

sporadically throughout the marriage, but is currently unemployed.3 Husband

and Wife agreed that Wife would stay home to be the primary caretaker for

their twin sons, as well as the primary housekeeper of their home.            Wife

continues to devote a lot of time caring for their sons; one of the young men

suffers from significant mental health issues.

        During their marriage, Husband and Wife remained debt-free as they

resided in a home worth approximately $670,000, took vacations to foreign

countries including Syria, Lebanon, England, and Germany, and owned luxury



____________________________________________


1 Husband was 55 years old at the time of the hearing before the Divorce
Master. Husband endured a heart attack and triple bypass surgery when he
was 49 years old, and suffers from ongoing pain and immobility related to his
history of rheumatoid arthritis and multiple spinal fusions. Husband continues
to work despite his physicians considering him to be disabled.

2   Wife was 52 years old at the time of the hearing before the Divorce Master.

3   The court assigned Wife a current earning capacity of $45,000 per year.

                                           -2-
J-A29002-20



cars. Husband and Wife also purchased a condominium worth approximately

$200,000 for their twin sons to live in while the young men attended college.

     After a hearing, on March 21, 2019, the Master filed a Report and

Recommendation      that   recommended,    inter   alia,   awarding   Husband

approximately $1,600,000 and Wife approximately $1,700,000 of the marital

assets, and denying Wife’s request for alimony. Wife filed timely Exceptions

to the Report, averring, inter alia, that the Master erred when she failed to

award alimony to Wife. Husband filed a Brief opposing Wife’s Exceptions.

     On November 13, 2019, after oral argument, the trial court granted in

part Wife’s Exceptions and, inter alia, ordered Husband to pay Wife $8,444 in

alimony per month, which was the same amount that Husband was currently

paying Wife in spousal support. Husband filed a Motion for Reconsideration,

which the trial court granted. On March 31, 2020, the trial court granted in

part Wife’s Exceptions and, inter alia, ordered Husband to pay Wife a reduced

alimony amount of $6,927 per month. On May 5, 2020, the trial court entered

a Divorce Decree.

     Husband timely appealed. The trial court did not order Husband to file

a Pa.R.A.P. 1925(b) Statement, and filed a Pa.R.A.P. 1925(a) Opinion relying

on its March 31, 2020 Amended Opinion as the reasons for its decision.

ISSUES RAISED ON APPEAL

     Husband raises the following issues on appeal:


     I.    Did the trial court err in calculating the alimony amount by
           incorrectly applying the Pennsylvania Support Guidelines

                                    -3-
J-A29002-20


             and failing to consider the factors as set forth in 23 Pa.C.S.
             § 3701(b)?

      II.    Did the trial court err in ignoring Wife’s reasonable needs in
             establishing an alimony amount?

      III.   Did the trial court err in rejecting the divorce Master’s
             findings with respect to credibility of witness, and
             specifically, [] that Husband was credible and wife’s lack of
             credibility?

Husband’s Br. at 4 (some capitalization omitted).

LEGAL ANALYSIS

      Our standard of review in alimony cases is well settled: we review

alimony awards for an abuse of discretion. Speaker v. Speaker, 183 A.3d

411, 414 (Pa. Super. 2018). “Absent an abuse of discretion or insufficient

evidence to sustain the support order, this Court will not interfere with the

broad discretion afforded the trial court.” Id. (citation omitted). An abuse of

discretion is not merely an error of judgment, but rather a determination that

the trial court has “misapplied the law, or has exercised judgment which is

manifestly unreasonable, or the product of partiality, prejudice, bias or ill will

as demonstrated by the evidence of record.” Dudas v. Pietrzykowski, 849

A.2d 582, 585 (Pa. Super. 2004) (citation omitted).

      It is within the trial court’s discretion to weigh the evidence and

determine witness credibility, and this Court will not reverse those

determinations as long as the evidence in the record supports them. Cook v.

Cook, 186 A.3d 1015, 1021–22 (Pa. Super. 2018). Finally, we note that a

Master's report and recommendation is only advisory, but it should be “given


                                      -4-
J-A29002-20


the fullest consideration, particularly on the question of credibility of

witnesses, because the master has the opportunity to observe and assess the

behavior and demeanor of the parties.”      Childress v. Bogosian, 12 A.3d

448, 455–56 (Pa. Super. 2011) (citations omitted).

Alimony Award

      Husband’s first two issues challenge the trial court’s alimony award.

Section 3701 of the Divorce Code provides, inter alia, that when a trial court

determines “whether alimony is necessary” and “the nature, amount, duration

and manner of payment of alimony, the court shall consider all relevant

factors,” including the seventeen factors prescribed in 23 Pa.C.S. §

3701(b)(1)-(17). 23 Pa.C.S. § 3701(b). The purpose of alimony is not to

reward or punish the parties, but rather “to ensure that the reasonable needs

of the person who is unable to support himself or herself through appropriate

employment, are met.”     Isralsky v. Isralsky, 824 A.2d 1178, 1188 (Pa.

Super. 2003) (citation omitted). “Alimony is based upon reasonable needs in

accordance with the lifestyle and standard of living established by the parties

during the marriage, as well as the payor's ability to pay.” Id. (citations and

quotation marks omitted). “Following divorce, alimony provides a secondary

remedy and is available only where economic justice and the reasonable needs

of the parties cannot be achieved by way of an equitable distribution.” Balicki

v. Balicki, 4 A.3d 654, 659 (Pa. Super. 2010).

Alimony – Section 3701 Alimony Factors


                                     -5-
J-A29002-20


      In his first issue, Husband avers that the trial court abused its discretion

when it ordered Husband to pay alimony to Wife in the amount of $6,927 per

month. Husband’s Br. at 15.        Husband argues that the trial court “wholly

disregarded” the Section 3701 factors and incorrectly based its alimony

calculation solely on the application of the Pennsylvania Support Guidelines.

Id. at 17. He further contends that the court failed to make a determination

that alimony was necessary, and failed to apply the Section 3701 factors to

the amount and duration of the alimony award. Id. at 18. Our review of the

record belies these claims.

      In this case, the trial court evaluated all of the Section 3701 alimony

factors and placed significant importance on the large disparity in the parties’

incomes and earning capacities, the ages of the parties, the duration of the

marriage, the contribution of Wife to the increased earning power of Husband,

the standard of living during marriage, and the contribution of Wife as

homemaker. Trial Ct. Op., 3/31/20, at 8-15. The trial court opined:

      In summary, the [c]ourt finds that alimony is appropriate in this
      matter based upon the following: there has been a long marriage;
      a substantially greater income is earned by [] Husband; there is
      a likelihood that Wife’s income will not improve; [] Wife was the
      primary housekeeper and child care provider and contributed
      significantly to Husband’s increased earning power; and Wife will
      not be able to maintain the standard of living established during
      the marriage.

Id. at 14-15. After its evaluation of the Section 3701 alimony factors, the

trial court made a finding that alimony was necessary, that the duration of



                                      -6-
J-A29002-20



alimony should be permanent, and utilized the Pennsylvania Support

Guidelines to determine the amount of that alimony:

      The [c]ourt finds that the awarding of said alimony is necessary
      and appropriate to achieve economic justice between Husband
      and Wife. The [c]ourt finds that, without an award of alimony,
      Wife would not be fairly and equitably compensated for her
      financial contributions to the marriage and not be able to meet
      her reasonable needs. Without her contributions to the household
      and parenting of the couple’s two sons, Husband would not have
      been able to advance in his position in the medical field. Wife’s
      contributions ultimately resulted in a significant sacrifice to her
      possible earning potential in the business and banking fields. As
      such, the [c]ourt rules that Husband will pay Wife permanent
      alimony effective in the month a final Divorce Decree is obtained,
      although it will be modifiable under 23 Pa.C.S. § 3701. . . . The
      [c]ourt calculates the order for alimony utilizing the support
      guidelines as modified in 2019.

Id. at 15 (emphasis added).      Our review of the records supports the trial

court’s findings. Contrary to Husband’s argument that the trial court “wholly

disregarded” the Section 3701 alimony factors and relied solely on the

Pennsylvania Support Guidelines in determining the alimony award, our

review of the record reveals that the trial court analyzed and applied the

Section 3701 alimony factors in conjunction with the Pennsylvania Support

Guidelines. Moreover, Husband fails to cite any authority stating that it is

improper for a trial court to consider the Pennsylvania Support Guidelines as

part of its overall alimony analysis.

      We acknowledge that Rule 1910.16-4 provides a detailed formula to

calculate “spousal support and alimony pendente lite obligations” and the

language of the Rule does not specifically mention a calculation of alimony.


                                        -7-
J-A29002-20



Pa.R.C.P. No. 1910.16-4(a).    However, Section 3701 provides the trial court

great discretion in determining the amount and duration of alimony, stating,

in relevant part, that “the court may allow alimony, as it deems reasonable,”

and “the court shall consider all relevant factors,” including the seventeen

alimony factors prescribed by the Rule. 23 Pa.C.S. § 3701(a), (b)(1)-(17). It

is within the trial court’s discretion to conclude that any factor, including the

Pennsylvania Support Guidelines, is relevant to its evaluation of the amount

and duration of its alimony award as long as it also engages in the mandatory

analysis of the Section 3701 alimony factors. As the record supports the trial

court’s findings, we find no abuse of discretion.

Alimony – Reasonable Needs

      In his second issue, Husband avers that the trial court abused its

discretion when the court failed to consider Wife’s reasonable needs when it

established an alimony amount. Appellant’s Br. at 20. Husband argues that

Wife’s own testimony and expense statement establishes that Wife needs less

than $5,000 per month in alimony to maintain the lifestyle established during

the marriage, and, therefore, the trial court should not have ordered an

alimony award in excess of that. Id. at 26. We disagree.

      Husband’s argument that the trial court should have based the alimony

amount solely on Wife’s reasonable needs fails to recognize that both Section

3701 and case law instruct a trial court to consider a party’s needs as one of

many factors to be considered when determining the “nature, amount,

duration and manner of payment of alimony.”         23 Pa.C.S. § 3701(b).     As

                                      -8-
J-A29002-20



stated above, this includes the “payor's ability to pay.” Isralsky, 824 A.2d

at 1188 (citation and quotation marks omitted).

      Instantly, the trial court placed great weight on the disparity in the

parties’ income, as well as Husband’s ability to pay, when determining the

amount of alimony to award. The trial court opined:

      [T]he Master failed to recognize the extremely large disparity in
      the parties’ incomes, and placed insufficient weight on the
      likelihood that Wife would need to deplete those assets while
      Husband would retain his share while continuing to accumulate
      substantial wealth through his employment. The [c]ourt also finds
      that, while Wife is generally in good health and has approximately
      14 years left to work before she would reach retirement age, the
      ability of a 53 or 54 year old with limited work history to obtain a
      well-paying employment with any possibility of significant career
      advancement is greatly reduced compared to someone ten or
      twenty years younger.

Trial Ct. Op. at 14. The record supports the trial court’s findings.

      Husband cites Conner v. Conner, 217 A.3d 301 (Pa. Super. 2019), to

support his argument that the trial court failed to base its alimony award on

Wife’s reasonable needs. Appellant’s Br. at 27. Husband argues that the ex-

spouses in Conner were similarly situated in income, age, and length of

marriage to Husband and Wife, and this Court reversed the alimony order and

remanded for the recalculation of alimony when the trial court failed to

perform a needs-based analysis on Wife’s claim for alimony. Id. at 27-28

(citing Conner, supra.). However, Husband mischaracterizes the holding in

Conner, which did not reverse the alimony award because the trial court failed

to consider the wife’s reasonable needs. Rather, this Court reversed because


                                     -9-
J-A29002-20



the trial court included an asset already distributed in equitable distribution in

its calculation of the husband’s income and the wife’s award of alimony.

Conner, 217 A.3d at 317-318. Accordingly, Conner is not instructive in the

instant appeal.

        After considering, inter alia, the equitable distribution award and the

Section 3701 alimony factors, the court determined that alimony was

necessary for Wife to meet her reasonable needs and awarded Wife $6,927

per month. Our review of the record supports the trial court’s findings and we

find no abuse of discretion.

Divorce Master’s Credibility Determinations

        In his final issue, Husband avers that the trial court abused its discretion

when it rejected the Divorce Master’s credibility determinations regarding Wife

when the trial court awarded alimony. Appellant’s Br. at 29. He argues that

the court made a finding that the Master “demonstrated a bias against women

who chose to put family before their careers” without any evidence in the

record to support the finding. Id. at 32. This issue lacks merit.

        In one of her Exceptions, Wife argued that the Divorce Master erred in

making multiple findings that Wife was not credible. Exceptions, 4/10/19, at

¶ 13.    In its Amended Opinion, the trial court granted Wife’s Exception and

made a finding that the Divorce Master demonstrated a bias against Wife. The

trial court provided several examples from the record of why the court made

such a finding. Trial Ct. Op. at 17-19. The trial court opined:




                                       - 10 -
J-A29002-20


      [T]he [c]ourt finds the Divorce Master demonstrated a clear bias
      against Wife throughout the Report and Recommendation,
      particularly with regard to Wife’s employment history, which
      includes the parties’ mutual decision for Wife to be a stay-at-home
      mother while the parties’ children were young, as well as Wife
      taking the lead in assisting the parties’ one son with regard to his
      mental health needs. The Master’s Report includes numerous
      editorial and disparaging comments by the Master which show a
      personal bias towards and disdain for Wife having the option of
      making the decision on various occasions to prioritize her
      parenting duties and responsibilities. For example, on page 20 of
      the Report and Recommendations, Wife is quoted explaining why
      she switched from full time to part time at one job. Wife said that
      it was because she had to “take the children to daycare at 7 a.m.,
      work a full day and then go pick them up[,”] to which the Master
      parenthetically replies[,] “what all working parents, married or
      single do . . . .” Aside from simply being a false statement, as all
      working parents, married or single, do not have to pay for a
      daycare provider when they have family or friends willing and able
      to serve in that role free of charge, the comment is an example of
      unnecessary and inappropriate editorializing by the Master.

Id. at 17-18 (emphasis in original).           The trial court highlights several

additional instances where the Master engages in “unnecessary and

inappropriate editorializing” including:

      On page 21 of the Report and Recommendation, when discussing
      why Wife left a different full time job, the Master states that Wife
      “once again quit because she was again going back and forth to
      Pittsburgh to ‘take care of her son[.]’” . . . . When evaluating factor
      9 . . . the Master stated that Wife has the necessary education to
      find appropriate employment “if she will only do so and keep it
      rather than find yet another excuse to quit yet another short term
      job.”     In the Master’s analysis of factor 15, she again
      demonstrated a clear bias against Wife when she stated that Wife
      is capable of self-support “if only she will . . . get and keep a job
      rather that to continue to go down the incessant road of excuses
      as to why she has not done so or cannot do so.” These are only
      a few examples of the Master’s inappropriate commentary woven
      through the Report.



                                      - 11 -
J-A29002-20



Id. at 18-19 (internal citations omitted). After citing several examples of the

Master’s bias towards Wife, the trial court concluded, “[t]he Master’s clear

personal bias against Wife negates the standard deference typically given to

a Master’s credibility determinations by the [c]ourt.” Id. at 19.

      As stated above, it is indisputably within the trial court’s discretion to

weigh the evidence and determine witness credibility.       While a trial court

should give a Master’s report and recommendation, “the fullest consideration”

on credibility determinations, the report and recommendation is only

“advisory.” Childress, 12 A.3d at 455-56. Husband fails to cite any authority

that states the trial court does not have the discretion to review the Master’s

credibility determinations when reviewing an exception grounded in an

allegation of bias. As the record supports the trial court’s findings, Husband

is not entitled to relief on this issue.

CONCLUSION

      In conclusion, we find that the trial court did not abuse its discretion

when it ordered Husband to pay Wife $6,927 per month in alimony.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2021


                                       - 12 -